Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of claims 2-3, 14-16, and 19, a liquid lens comprising an image setting based on the image resolution in the reply filed on June 21st, 2021 is acknowledged. The traversal is on the ground(s) that groups I, II, III do not lack a special technical feature since frequency change is based on the interface of the optical element reaching the predetermined shape. This is not found persuasive because as shown in Onuki (US 2002/0176148), the frequency change (Fig. 19, S314) is dependent on the photographic condition laid forth in an earlier step (Fig. 19, S303) wherein the photographic condition corresponds to image quality ([0199], “photographic conditions … image quality”). 
	The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on December 16th, 2019, April 23rd, 2021, June 11th, 2021, June 17th, 2021, and June 22nd, 2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    530
    578
    media_image1.png
    Greyscale

Claim(s) 1-2, 9-18, 20, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuki (US 2002/0176148).
Regarding claim 1, Onuki discloses a liquid lens camera system (Figs. 2, 9, 18, and 19) comprising: 
an imaging sensor (144), wherein the camera system is configured to use the imaging sensor to produce images having a first image setting and to produce images having a second image setting (Fig. 23, [0199], “photographic conditions”); wherein the second image setting has lower image quality than the first image setting (Fig. 19, [0189], examiner interprets “drive frequency is caused to get back to a high frequency … reduce variation in optical characteristics due to external disturbances” to mean a first image setting having a higher image quality, [0192], examiner interprets “high stability is required in the optical element a high frequency drive signal is supplied” to mean higher image quality). 
a liquid lens (101) comprising: 
a chamber (as shown in Fig. 2); 
a first fluid contained in the chamber (121); 
a second fluid contained in the chamber (122), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (124, [0084], “both liquids form an interface … exists independently without being mixed together”); 
a first electrode insulated from the first and second fluids (103); and 
a second electrode in electrical communication with the first fluid (125), wherein the liquid lens is configured such that a position of the fluid interface is based at least in part on voltages applied between the first electrode and the second electrode (as shown in Figs. 2 and 
a signal generator configured to apply voltages between the first electrode and the second electrode using pulse width modulation (PWM) ([0096], “a central processing unit … and PWM”); and 
a controller (330) configured to: receive a first indication to produce one or more images having the first image setting ([0199], “photographic conditions”); 
apply a first PWM switching frequency to the liquid lens for the one or more images having the first image setting (Fig. 19, S323 and S331); 
receive a second indication to produce one or more images having the second image setting ([0199], “photographic conditions”); and 
apply a second PWM switching frequency to the liquid lens for the one or more images having the second image setting (Fig. 19, S314), wherein the second PWM switching frequency is slower than the first PWM switching frequency (Fig. 20A corresponds to first switching frequency (1kHz) and Fig. 21A corresponds to second switching frequency (250Hz)).
Regarding claim 2, Onuki further discloses wherein the first image setting comprises a first resolution (Fig. 19, S303), and wherein the second image setting comprises a second resolution (Fig. 19, S303) that is lower than the first resolution ([0192], examiner interprets “high stability is required in the optical element a high frequency drive signal is supplied” to mean higher image resolution, [0199], examiner interprets “image quality mode (size in the number of recording pixels” to mean resolution).
Regarding claim 9, Onuki discloses a liquid lens system (Figs. 2 and 9) comprising: a liquid lens (101); a signal generator configured to apply voltage pulses to the liquid lens at a carrier frequency ([0096], “a central processing unit … and PWM”); and a controller (330) configured to vary the carrier frequency of the voltage pulses applied to the liquid lens (Fig. 19, S314 and S331) based at least in part on an image parameter or device parameter (Fig. 19, S311).
 Regarding claim 10, Onuki further discloses wherein the liquid lens comprises: a chamber (as shown in Fig. 2); a first fluid contained in the chamber (121); a second fluid contained in the chamber (122), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (124, [0084], “both liquids form an interface … exists independently without being mixed together”); a first electrode insulated from the first and second fluids (103); and a second electrode in electrical communication with the first fluid (125), wherein the liquid lens is configured such that a position of the fluid interface is based at least in part on voltages applied between the first electrode and the second electrode (as shown in Figs. 2 and 3, [0086], “application of voltage to the first liquid 121 changes balance in the interfacial tensions … so that the interface between the two liquids is deformed”).
Regarding claim 11, Onuki further discloses wherein the signal generator is configured to use pulse width modulation (PWM) to apply voltages to the liquid lens ([0096], “a central processing unit … and PWM”). 
Regarding claim 12, Onuki further discloses wherein the controller is configured to: receive a first indication of a first image parameter ([0199], “photographic conditions”); apply a 
Regarding claim 13, Onuki further discloses wherein the second carrier frequency is lower than the first carrier frequency (Fig. 20A corresponds to first switching frequency (1kHz) and Fig. 21A corresponds to second switching frequency (250Hz)).
Regarding claim 14, Onuki further discloses wherein the second image parameter has a lower-quality image setting than the first image parameter (Fig. 19, [0189], examiner interprets “drive frequency is caused to get back to a high frequency … reduce variation in optical characteristics due to external disturbances” to mean a first image setting having a higher image quality, [0192], examiner interprets “high stability is required in the optical element a high frequency drive signal is supplied” to mean higher image quality).
Regarding claim 15, Onuki further discloses wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens based at least in part on an image quality setting (Fig. 19, [0189], examiner interprets “drive frequency is caused to get back to a high frequency … reduce variation in optical characteristics due to external disturbances” to mean a first image setting having a higher image quality, [0192], examiner interprets “high stability is required in the optical element a high frequency drive signal is supplied” to mean higher image quality).
Regarding claim 16, Onuki further discloses wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens based at least in part on an image resolution ([0192], examiner interprets “high stability is required in the optical element a high frequency drive signal is supplied” to mean higher image resolution, [0199], examiner interprets “image quality mode (size in the number of recording pixels” to mean resolution).
Regarding claim 17, Onuki further discloses wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens based at least in part on an indication of a video or still image ([0193], “a video camera or a silver halide film camera, etc. other than that can be taken likewise without spoiling the effects”). 
Regarding claim 18, Onuki further discloses wherein the controller (330) is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens ([0169], “FIG. 19 is a control flow chart on the CPU 330 which the optical apparatus 350 having been shown in FIG. 18 has”) based at least in part on an indication of a preview image or captured image (S311). 
Regarding claim 20, Onuki further discloses wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens based at least in part on an indication of an application used to request an image ([0199], “In the step S1103 setup of photographic conditions by a photographer is accepted”). 
Regarding claim 26, Onuki further discloses further comprising a camera module that comprises: one or more fixed lenses (Fig. 18, 431, 432, 433); and an imaging sensor (Fig. 18, 144).
Regarding claim 27, Onuki further discloses a mobile electronic device comprising the liquid lens system ([0193], “a digital still camera was taken, but it goes without saying that also a video camera or a silver halide film camera, etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ounki (US 2002/0176148) in view of Berge (US 2010/0295987).
Regarding claim 3, Onuki discloses as is set forth in claim 1 rejection but does not specifically disclose wherein the first image setting comprises enabled optical image stabilization, and wherein the second setting comprises disabled optical image stabilization.

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid lens camera of Onuki with the wherein the first image setting comprises enabled optical image stabilization, and wherein the second setting comprises disabled optical image stabilization as taught by Berge, for the purpose of producing desired imaging effects. 
Regarding claim 19, Onuki discloses as is set forth in claim 9 rejection but does not specifically disclose wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the liquid lens based at least in part on whether optical image stabilization is enabled or disabled.
However Berge, in the same field of endeavor teaches wherein the controller is configured to vary a carrier frequency of the voltage pulses applied to the liquid lens based at least in part on whether optical image stabilization is enabled or disabled ([0053], “block 402 generates signals for controlling the voltage levels to each of the electrode contacts of the liquid lens to provide image stabilization”). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid lens camera of Onuki with the wherein the controller is configured to vary the carrier frequency of the voltage pulses applied to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872